COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NOS. 02-11-00025-CR
                                  02-11-00026-CR

ANTHONY MONTERRAL DAVIS                                            APPELLANT
A/K/A ANTHONY M. DAVIS

                                       V.

THE STATE OF TEXAS                                                      STATE

                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1
                                    ----------

      Appellant Anthony Monterral Davis was indicted in July 2005, for

possession of a controlled substance, one to four grams, with intent to deliver.

While on bond in that case, Appellant committed possession of a controlled

substance, four to two-hundred grams, and was indicted in October 2006. On

December 17, 2007, Appellant entered an open plea of guilty in each of these
      1
      See Tex. R. App. P. 47.4.
second-degree felony cases. The trial court deferred adjudication and assessed

ten years’ community supervision in each case. The State filed the first petition

to proceed to adjudication in each case less than eight months later. The petition

in each case was amended twice before the December 13, 2010 hearing on the

petitions.

      At the hearing before the same judge who originally granted Appellant

deferred adjudication, Appellant pleaded ―True But‖ to allegations that he failed to

report to the community supervision and corrections department from April 2008

through July 2010, and that he twice failed to submit to assessments for

substance abuse as ordered. Appellant pleaded true to these allegations without

a plea bargain agreement and acknowledged to the court that he understood he

could receive up to twenty years, if revoked, in each case.

      The State rested on Appellant’s pleas of true.          Appellant testified and

called his grandmother and cousin as witnesses.          At the conclusion of the

hearing, the trial court found both allegations to be true. The court further found

Appellant guilty in each case and assessed his sentence in each case at ten

years’ confinement in the Institutional Division of the Texas Department of

Criminal Justice, to run concurrently.

      Appellant filed a timely pro se notice of appeal in each case. Thereafter,

the trial court appointed counsel for Appellant on appeal.




                                         2
      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, the appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California, 386 U.S. 738, 87 S.

Ct. 1396 (1967), by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds for relief. We gave Appellant

the opportunity to file a pro se brief in each case, and he has done so. The State

has not filed a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, and Appellant’s

brief. We agree with counsel that this appeal is wholly frivolous and without

merit; we find nothing in the record that might arguably support the appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also




                                         3
Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.



                                                   PER CURIAM

PANEL: GABRIEL, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 22, 2011




                                         4